NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 30, 2017 *
                              Decided September 5, 2017

                                        Before

                       DIANE P. WOOD, Chief Judge

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge


No. 17-1290

LARRY D. BROOKS,                               Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Eastern District of
                                               Wisconsin.
      v.
                                               No. 15-cv-564-PP
COMPLETE WAREHOUSE &
DISTRIBUTION LLC, et al.,                      Pamela Pepper,
     Defendants-Appellees.                     Judge.


                                      ORDER

       Larry Brooks, an African-American truck driver, brought this race-discrimination
suit against his former employer, Complete Warehouse & Distribution LLC, after he
was fired for using company equipment without permission. The district court entered
judgment dismissing Brooks’s third amended complaint for not complying with the
court’s local rules and for failing to state a claim, and then denied Brooks’s motion to

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-1290                                                                              Page 2

alter or amend judgment. Brooks appeals, but he does not challenge the basis for the
underlying dismissal. We affirm.

       Brooks filed his initial complaint under 42 U.S.C. § 1981 and Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e-2, alleging a pattern of racial harassment by
coworkers and supervisors beginning in early 2008, as well as discriminatory firing in
mid-2009; he also asked the district court to recruit counsel for him. The court promptly
denied the request because Brooks had not shown that he reasonably had tried to find
his own lawyer. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc). After he
contacted several lawyers, he renewed his request, which the court also denied because
he had not shown that his case was too complicated to handle on his own. See id.

        In quick succession, Brooks twice moved to amend his complaint. In the first
motion, he sought to add claims of negligence, intentional infliction of emotional
distress, and hostile work environment; in the second motion, he proposed adding a
retaliation claim. The district court addressed both of these motions, determined that
they did not clarify “which defendants committed which . . . violations,” and ordered
Brooks to file a third amended complaint setting forth all of his allegations and claims
“in one document.” The court pointed Brooks to its Local Rule governing amendment
of pleadings, which requires that any amendment “reproduce the entire pleading as
amended.” E.D. WIS. CIV. R. 15(a). The court attached a form complaint and instructed
Brooks how to fill it out:

       [T]he plaintiff must take a clean copy of the complaint form, must insert
       the word “Third Amended” in front of the word “Complaint” in the title,
       and then must list, in numerical order: (a) each cause of action he wants to
       bring; (b) the names of each defendant against whom he brings that
       particular cause of action; (c) the particular facts he believes show that that
       defendant (or those defendants) violated the law alleged in that cause.

       Brooks submitted a new form complaint (the “third amended complaint”), which
named each of the defendants and the claims he purported to bring against each of
them, but offered few factual details. The form complaint was replete with parenthetical
references to “see” particular pages in the original complaint.

        The defendants moved to dismiss Brooks’s third amended complaint for
violating the court’s local rules, among them Local Rule 10(a) (requiring that claims be
set forth in numbered paragraphs) and Local Rule 15(a) (prohibiting incorporation of
No. 17-1290                                                                            Page 3

prior pleadings by reference). Three days after the due date for his response, Brooks
misguidedly filed a “Rule 54(A-C) Motion for Default and Alternative Rule 55 Motion
for Default Judgment.” The court denied this motion, and observed that Brooks had not
responded to the defendants’ motion to dismiss. The court elaborated on what sort of
response it expected:

      A “response” is a document—like a brief—that responds to what the
      defendants said in their motion and brief. So, for example, on page 13 of
      the brief in support of their motion to dismiss, the defendants argue that
      the plaintiff’s third amended complaint violates the Local Rules for the
      Eastern District of Wisconsin in several ways. . . . If the plaintiff does not
      agree that the third amended complaint violated the Local Rules, he
      would “respond” by stating, in writing, why he believes the defendants
      are wrong about that. That is what a “response” is—a document that
      explains why the person filing the response believes that the statements or
      arguments in the motion are wrong.

The district court allowed Brooks additional time to file such a response. Brooks
submitted a chronological narrative of the events underlying his case, but nowhere did
he address the defendants’ contentions that his third amended complaint violated the
court’s local rules.

       The district court granted the defendants’ motion to dismiss—a motion that it
construed as a motion for judgment on the pleadings under Federal Rule of Civil
Procedure 12(c) because the defendants had answered the complaint. Brooks’s third
amended complaint, the court explained, disregarded the “clear instructions” of the
court’s earlier order directing him to file a proper third amended complaint; Brooks also
disregarded the court’s later order instructing him how to respond to the basis of the
defendants’ motion to dismiss his case. The third amended complaint also violated
several rules of civil procedure: Federal Rule of Civil Procedure 8 (in that it contained
no “short and plain statement” of Brooks’s claims), Federal Rule of Civil Procedure 10
and Local Rule 10 (it did not set forth each claim in a separately numbered paragraph or
distinguish the factual circumstances supporting each claim), and Local Rule 15(a) (it
improperly cross-referenced his earlier complaint). The court declined to allow Brooks
another opportunity to amend his complaint, since the case had been pending for
twenty months and he already had received “four chances to plead a complaint that
conforms to the rules.”
No. 17-1290                                                                           Page 4

        Brooks moved the court to alter or amend its judgment under Federal Rule of
Civil Procedure 59(e), asserting that another document he had filed—a proposed
discovery plan, see Federal Rule of Civil Procedure 26(f)—concisely summarized his
claims and should have been considered along with his complaint. The district court
denied the motion on the ground that Brooks had not established any manifest error of
law or fact. The Rule 26(f) plan, the court stated, suffered from the same deficiencies as
the first, second, and third amended complaints: it listed Brooks’s claims but did not
“explain what the defendants did to the plaintiff.”

        Brooks’s briefs on appeal are sprawling, and he appears to suggest that the
district court mishandled his original and amended complaints by not “consolidating”
them with each other and with his Rule 26(f) plan. But he does not challenge the judge’s
primary conclusion that his third amended complaint violated the court’s local rules,
the federal rules of civil procedure, and the judge’s explicit instructions for amending
the complaint. Although district courts should construe pro se complaints liberally, pro
se litigants are not excused from compliance with procedural rules, including local
rules. See Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 2008) (citing McNeil
v. United States, 508 U.S. 106, 113 (1993)); Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir.
2006). For substantially the reasons stated by the district court, we uphold the dismissal
of Brooks’s third amended complaint. See Stanard v. Nygren, 658 F.3d 792, 800–01
(7th Cir. 2011) (upholding “eminently reasonable” decision to dismiss case where
plaintiff was given three opportunities to plead properly and “repeatedly failed to
follow explicit directions from the district court about how to correct specific problems
in the first two complaints”).

        Brooks also generally challenges the district court’s refusal to recruit counsel for
him. While Brooks might have benefited from a lawyer, that is not the standard upon
which we review the denial of such requests. We entrust these difficult determinations
to the district court’s discretion, and our role is to ensure that the court applied the
proper legal standard without abusing that discretion. See Olson v. Morgan, 750 F.3d
708, 711–12 (7th Cir. 2014); Pruitt, 503 F.3d at 654. And here the court did not abuse its
discretion. Early in the litigation (when Brooks filed his second request for counsel, at
the same time he filed his first amended complaint), the court evaluated Brooks’s
abilities and found him able to “clearly articulate[] his claims.” The court offered to
recruit counsel “at a later date” if it determined that he could not adequately represent
himself and that a lawyer likely would affect the outcome. Brooks did not renew his
request for counsel after the court’s early denials, and the district court was under no
obligation to reconsider its denials sua sponte. See Pruitt, 503 F.3d at 659.
No. 17-1290                                                             Page 5

     We have considered Brooks’s remaining arguments, but none has merit. The
judgment of the district court is
                                                                     AFFIRMED.